Citation Nr: 1721615	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  08-19 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for periodontal disease for compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to June 1992 and from October 2001 to October 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of that hearing is associated with the claims file.

A November 2016 rating decision granted service connection for dental treatment purposes for chronic periodontal disease with atrophy of the alveolar ridge.  This action represents a complete grant of the benefits sought concerning the issue of entitlement to service connection for dental treatment purposes, and that issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).



FINDING OF FACT

The Veteran does not have a current dental condition for which VA compensation may be awarded.



CONCLUSION OF LAW

Service connection for a dental disability for compensation purposes is not warranted as a matter of law.  38 U.S.C.A. §§ 1110, 1712, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  A letter dated in February 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

Additionally, the Veteran was provided with VA dental examinations in November 2011, February 2014, and August 2016.  Review of the examinations reflects that they are adequate in this case, as they are based upon review of the evidence contained in the claims file and examination of the Veteran.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection will be granted if it is shown that a Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Dental disorders are treated differently than other medical disorders in the VA benefits system.  See 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2016).  Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2016).  These conditions include various problems of the maxilla, mandible, or temporomandibular articulation, loss of whole or part of the ramus, loss of the condyloid process or coronoid process, loss of the hard palate, or loss of teeth due to loss of substance of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis rather than as a result of periodontal disease.  See 38 C.F.R. § 4.150.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions, and may be considered service connected solely for establishing eligibility for VA outpatient dental treatment.  See 38 C.F.R. § 3.381 (2016).

The Veteran's service treatment records reveal diagnoses of and treatment for chronic periodontitis with severe isolated bone loss.  They also show restoration of teeth numbered 2, 3, 4, 5, 8, 13, 14, 15, 17, 19, 20, 28, 29, 31, 32; and extraction of teeth numbered 15 and 16.  An October 2002 record reflects that teeth numbered 3, 14, 15, 16, 18, and 30 were missing in October 2002.  In an October 2001 questionnaire, the Veteran reported a history of periodontal disease.  In June 2003, the Veteran underwent periodontal surgery.

Post-service private dental records from 2005 through 2011 reflect continued diagnoses of and treatment for periodontal disease with moderate bone loss.  Treatment included extraction and restoration of numerous teeth.  In a May 2012 statement, R. Woldemicael, DMD reported that the Veteran had a diagnosis of advanced periodontal disease.  He presented with deep periodontal pockets on most teeth, abscess, severe loss of periodontal attachment, and noted mobility on multiple teeth.  She stated that, since his diagnosis, she extracted a tooth due to advanced periodontal disease.  Treatment included cleaning, scaling, root planning, curettage, and laser therapy as well as a daily Cholohexidine rinse.  

In November 2011, the Veteran underwent a VA dental examination.  On physical examination, the examiner reported no anatomical loss or bony injury of the mandible; no loss of part of the mandible or mandibular ramus; no loss of condyloid or coronoid process of the mandible; no injury resulting in malunion or nonunion of the mandible; no anatomical loss or bony injury of the maxilla; no loss of any part of the hard palate; and no injury resulting in malunion or nonunion of the maxilla.  There was no anatomical loss or bony injury of any teeth other than that due to the loss of the alveolar process as a result of periodontal disease.  It was noted that the masticatory surfaces could be restored by suitable prosthesis.  There was no anatomical loss or injury of the mouth, lips, or tongue; no partial or complete loss of the tongue; and no speech impairment caused by partial or complete loss of the tongue or by any other tongue condition.  There was no diagnosis or history of diagnosis of osteomyelitis or osteoradionecrosis of the mandible; there was no benign or malignant neoplasm or metastases; and there were no scars related to any conditions or the treatment of any conditions of periodontal disease.  The diagnosis was periodontal disease.  The examiner remarked that the Veteran had a dental disability and was cared for during service for periodontal disease and tooth loss due to atrophy of the alveolar ridge.  The examiner noted that he continued to have severe chronic periodontal disease and had two molars on the left upper and lower dentition extracted in the prior year.  He also had bruxism and wearing down of the lower dental enamel and teeth.

In February 2014, the Veteran underwent another VA dental examination.  The examiner reported that the Veteran had periodontal disease with onset of symptoms in October 2002 during service.  The examiner noted that the Veteran experienced pain during service and had one tooth pulled, and explained that his condition had worsened.  Physical examination of the Veteran showed no anatomical loss or bony injury of the mandible; no anatomical loss or bony injury of the maxilla; no anatomical loss or bony injury of any teeth other than due to the loss of the alveolar process as a result of periodontal disease; no anatomical loss or injury of the mouth, lips, or tongue; no history of diagnosis of osteomyelitis or osteoradionecrosis of the mandible; no benign or malignant neoplasm or metastases related to periodontal disease; and no scars related to periodontal disease.  A panographic dental X-ray was performed, which revealed localized moderate to severe periodontal disease in the upper right posterior.  The diagnosis was periodontal disease.  The examiner stated that there was a loss of teeth due to periodontal disease.

After thorough consideration of the evidence of record, the Board concludes that service connection for a dental disability for compensation purposes is not warranted.  The evidence reflects that the Veteran has periodontal disease with resultant tooth loss due to atrophy of the alveolar ridge as well as bruxism.  However, as noted above, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities.  38 C.F.R. § 3.381(b).  Missing teeth are considered disabilities only when due to loss of substance of the body of maxilla or mandible.  38 C.F.R. § 4.150, Diagnostic Code 9913.  Although there is evidence of bruxism, there is no evidence that the Veteran's bruxism has resulted in a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth.  Thus, the Veteran does not have a disability subject to compensation under VA regulations.  Id.  Accordingly, in this case, service connection for a dental disability for compensation purposes is not warranted.  

Finally, the Board notes that service connection for periodontal disease and missing teeth is permissible for dental treatment purposes.  38 C.F.R. § 3.381(b).  However, as noted in the Introduction of this decision, a claim for service connection for dental treatment purposes for periodontal disease with atrophy of the alveolar ridge has already been granted.


ORDER

Entitlement to service connection for a dental disability for compensation purposes is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


